DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2 May 2022 has been entered.
Specification
The amended specification was received on 2 May 2022.  This amended specification is acceptable.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8, 9, 11, 21-22 and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gardner (WO 2018057547 A1).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First bite adjustment structure)][AltContent: textbox (First shell with a plurality of cavities)]
    PNG
    media_image1.png
    332
    552
    media_image1.png
    Greyscale

[AltContent: textbox (Mesial surface of the second cavity)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second bite adjustment structure)][AltContent: arrow][AltContent: textbox (Distal surface of the first cavity)][AltContent: arrow][AltContent: textbox (Second cavity)][AltContent: arrow][AltContent: textbox (First cavity)][AltContent: arrow][AltContent: textbox (Second shell with a plurality of cavities)]
    PNG
    media_image2.png
    278
    586
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (First shell)][AltContent: arrow][AltContent: ][AltContent: textbox (First bite adjustment structure)][AltContent: arrow][AltContent: textbox (Lingual surface (shown in dotted line))][AltContent: ][AltContent: textbox (First aligner)]
    PNG
    media_image3.png
    734
    479
    media_image3.png
    Greyscale


[AltContent: arrow][AltContent: ][AltContent: textbox (Second aligner)][AltContent: arrow][AltContent: textbox (Second shell)][AltContent: arrow][AltContent: textbox (Second bite adjustment structure)][AltContent: textbox (Facial Surface 
(shown in dotted line))][AltContent: arrow]
    PNG
    media_image4.png
    492
    260
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (First bite adjustment structure)][AltContent: textbox (Second bite adjustment structure)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First aligner)][AltContent: textbox (Second aligner)]
    PNG
    media_image5.png
    801
    448
    media_image5.png
    Greyscale


Regarding claim 1, Gardner discloses a dental appliance system, including: 
a first aligner of a series of aligners configured to incrementally implement a treatment plan (see annotated Fig. 3D and page 6, lines 15-22 – it is defined a series of aligners), including a first shell having a plurality of cavities each configured to receive at least one tooth of an upper jaw (see annotated Fig. 2C and 3D above), the first shell having a first bite adjustment structure formed as part of the first shell (see annotated Fig. 2C above), the first bite adjustment structure extending from a lingual surface of at least one of the plurality of cavities of the first aligner (see annotated Fig. 3D above), wherein the first bite adjustment structure has a first shape and location specific to a first stage of the treatment plan (see Fig. 2C above); and 
a second aligner of the series of aligners (see annotated Fig. 4D above, and page 5, lines 15-17 – “polymeric sheet appliance mounted on and around the teeth of a mandibular arch with the appliance having an alternative protuberance extending upwardly from the appliance”, and page 14, lines 1-9), the second aligner including a second shell having a plurality of cavities each configured to receive at least one tooth of a lower jaw (see annotated Fig. 4D above), the plurality of cavities of the second shell including a first cavity adjacent to a second cavity, the second shell having a second bite adjustment structure (85) formed as part of the second shell (see annotated Fig. 5C and 5D above), wherein at least a portion of the second bite adjustment structure (85) is positioned between a distal surface of the first cavity and a mesial surface of the second cavity and is designed to make contact with the first bite adjustment structure (see annotated Fig. 6C above, page 15, lines 10-13 - showing the surfaces 38 and 88 of the first shell and the second shell in a close position or making contact with each other), wherein the second bite adjustment structure extends to the tips of the first and second cavities in a gingival-coronal direction (see Fig. 5C and page 14, lines 22-26 - the height and depth of the protuberance (and shape of the top of the protuberance) may be adjusted according to a patient's needs in the discretion of the dental professional. Also shown in broken lines 85 is the perimeter of a regular polymeric shell covering the incisor 80 as shown for example in Figure 5B”.  If the shape and the height can be adjusted, the second bite adjustment structure is capable of been positioned between a distal surface of the first cavity and a mesial surface of the second cavity contact with the first bite adjustment structure and have a height of the thickness of the second shell, therefore extending to the tip of the first and second cavity).  
Regarding claim 2, Gardner discloses that the first shape and location are determined based on at least one of: a contact between a particular first bite adjustment structure and a particular second bite adjustment structure, a number of forces used to reposition a number of teeth of the upper and low jaws (see Fig. 6C above - the forces are created when the first and second bite adjustment structures are in contact with each other), and an orientation of a tooth over which the particular first bite adjustment structure is positioned (see page 7, lines 22-26).
Regarding claim 3, Gardner discloses a second shape and location of the second bite adjustment structure is determined based on at least one of: a-2 of 24-SG Docket No.: 14187-72V.200 / 1441.US.PResponse dated: May 20, 2021App. No.: 16/171,159; Filed: October 25, 2018 contact between a particular first bite adjustment structure (24) and a particular second bite adjustment structure (75) based on an orientation of a tooth over which the particular first bite adjustment structure is positioned (see page 7, lines 22 through page 8, lines 8, if it is used a series of shells to reposition the teeth and bite, and the height and width of each of the bite adjustment structure is design depending on the seriousness of the TMD and other factors. Therefore, it is understood that each shell will have a custom size and shape corresponding to the need at that point for the treatment plan).
Regarding claim 5, Gardner discloses a third aligner of the series of aligners designed to incrementally implement the treatment plan (page 6, lines 15-22 – it is defined a series of aligners), including 
a third shell having a plurality of cavities therein designed to receive teeth of the upper jaw (see annotated 2C above), the third shell having a third bite adjustment structure (see annotated Fig. 2C and 3D above) formed as part of the third shell, the third bite adjustment structure extending from a lingual surface of at least one of the plurality of cavities of the third aligner (see annotated Fig. 3D above), wherein the third bite adjustment structure has a third shape and location specific to a second stage of the treatment plan (see page 7, lines 22 through page 8, lines 8, if it is used a series of shells to reposition the teeth and bite, and the height and width of each of the bite adjustment structure is design depending on the seriousness of the TMD and other factors. Therefore, it is understood that each shell will have a custom size and shape corresponding to the need at that point for the treatment plan), wherein the third shape and location of the third bite adjustment structure is different than the first shape and location of the first bite adjustment structure; and 
a fourth aligner (see Fig. 5D above that it is similar to second aligner) of the series of aligners, the fourth aligner (see page 6, lines 15-22 – it is defined a series of aligners) including a fourth shell having a plurality of cavities therein designed to receive teeth of a lower jaw (see Fig. 4D), the fourth shell and having a fourth bite adjustment structure formed as part of the fourth shell, the fourth bite adjustment structure extending from at least one of the plurality of cavities of the fourth aligner and designed to make contact with the third bite adjustment structure, wherein the fourth bite adjustment structure has a fourth shape and location, different than the third shape and location, specific to the second stage of the treatment plan (see page 7, lines 22 through page 8, lines 8, if it is used a series of shells to reposition the teeth and bite, and the height and width of each of the bite adjustment structure is design depending on the seriousness of the TMD and other factors. Therefore, it is understood that each shell will have a custom size and shape corresponding to the need at that point for the treatment plan).
Regarding claim 6, Gardner discloses the first bite adjustment structure extends from a cavity of the first shell that receive a canine tooth, and wherein the first bite adjustment structure is designed to adjust jaw positioning by altering contact between the cavity and a corresponding tooth on an opposing jaw to move-3 of 24-SG Docket No.: 14187-72V.200 / 1441.US.PResponse dated: May 20, 2021 App. No.: 16/171,159; Filed: October 25, 2018the canine tooth to a predetermined position with respect to a canine tooth on the lower jaw. (See Fig. 2C and 4D, page 13, lines 23-25 - “Fewer or more projections may be incorporated into the shell 60, for instance over the canines 56…“)
Regarding claim 8, Gardner discloses the first bite adjustment structures extends from a cavity of the first shell that receive a canine tooth, and wherein the first bite adjustment structure is designed to make contact with a corresponding tooth on an opposing jaw to provide a disocclusion between the upper jaw and the lower jaw. (See Fig. 2C, 4D, 6C and page 13, lines 23-25 - “Fewer or more projections may be incorporated into the shell 60, for instance over the canines 56…“)  
Regarding claim 9, Gardner discloses that the second bite adjustment structure extend from a cavity of the second shell that receive a canine tooth, and wherein the second bite adjustment structure is designed to make contact with a second bite adjustment structure to provide a disocclusion between the upper jaw and the lower jaw. (See Fig. 4D, 6C and page 13, lines 23-25 - “Fewer or more projections may be incorporated into the shell 60, for instance over the canines 56…“, and page 14, lines 7-9 – “The ridge 75 is shown here in Figure 4D as spanning four anterior teeth 76 and 77, but the ridge may optionally span two or three teeth and more than four teeth”).  
Regarding claim 11, Gardner discloses that the second bite adjustment structure is formed between a distal surface of a first cavity of the second shell and a mesial surface of the second cavity of the second shell.  (See annotated Fig. 4D above)
Regarding claim 21, Gardner discloses that the cavities of the first aligner are configured to apply repositioning forces to the at least one tooth of the upper jaw according to a stage of the treatment plan, and the cavities of the second aligner are configured to apply repositioning forces to the at least one tooth of the lower jaw according to the stage of the treatment plan. (See annotated Fig. 6C above) 
Regarding claim 22, Gardner discloses that the at least one of the plurality of cavities of the first aligner is configured to receive a canine tooth of the upper jaw, and the at least one of the plurality of cavities of the second aligner is configured to receive a canine tooth of the lower jaw.  (Page 13, lines 23-25 - “Fewer or more projections may be incorporated into the shell 60, for instance over the canines 56…“)  


[AltContent: textbox (Bite adjustment structure)][AltContent: textbox (Second aligner with a plurality of cavities of the second/upper jaw)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (First cavity)][AltContent: textbox (Second cavity)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    534
    913
    media_image6.png
    Greyscale


[AltContent: textbox (First bite adjustment structures)]
[AltContent: textbox (First aligner with a plurality of cavities of the lower jaw)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image7.png
    323
    734
    media_image7.png
    Greyscale


[AltContent: textbox (Mesial surface of the second cavity)]
[AltContent: textbox (First bite adjustment structure)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal surface of the first cavity)][AltContent: arrow][AltContent: textbox (Second cavity)][AltContent: arrow][AltContent: textbox (First cavity)][AltContent: arrow][AltContent: textbox (First shell with a plurality of cavities)]
    PNG
    media_image2.png
    278
    586
    media_image2.png
    Greyscale


[AltContent: textbox (Tooth of a upper jaw)][AltContent: arrow][AltContent: textbox (Biting adjustment structure)][AltContent: arrow][AltContent: textbox (Second aligner)][AltContent: arrow]
    PNG
    media_image3.png
    734
    479
    media_image3.png
    Greyscale


[AltContent: textbox (Tooth of a first/lower jaw)][AltContent: textbox (First shell)][AltContent: arrow][AltContent: textbox (First aligner)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Biting adjustment structure)]
    PNG
    media_image8.png
    563
    306
    media_image8.png
    Greyscale



[AltContent: textbox (Biting adjustment structure/s)][AltContent: arrow][AltContent: textbox (First jaw)][AltContent: textbox (Second jaw)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Biting adjustment structure)][AltContent: arrow][AltContent: textbox (Extension of the cavity from where the tooth is located)][AltContent: arrow]
    PNG
    media_image5.png
    801
    448
    media_image5.png
    Greyscale

Regarding claim 26, Gardner discloses a dental appliance system, including: 
a first aligner having a plurality of cavities configured to receive teeth of a first jaw of a patient (see annotated Fig. 4C in page 10 above), the first aligner including one or more bite adjustment structures formed as part of the first aligner (see annotated Fig. 4C with the first bite adjustment structures, Fig. 4D with a first bite adjustment structure, and Fig. 5D side view of the first aligner in pages 10-11 above), the one or more bite adjustment structures of the first aligner extending from at least one of the plurality of cavities and having a first shape and location specific to a first stage of a treatment plan (see annotated Fig. 4C. 4D and 5D in pages 10 -12 above, the bite adjustment structure/s); and 
-8 of 24-a second aligner having a plurality of cavities configured to receive teeth of a second jaw of the patient, the plurality of cavities of the second aligner including a first cavity adjacent to a second cavity, the second aligner having one bite adjustment structure, wherein the bite adjustment structure of the second aligner is at least partially positioned between a distal surface of the first cavity, and a mesial surface of the second cavity (see annotated Fig. 2D above in page 10, and page 12, lines 5-12 – where “the ridge 24 … spanning four anterior teeth 15 and 16, but the ridge may optionally span two or three teeth and more than four teeth”) and extends below the tips of the first and second cavities in a gingival-coronal direction (see annotated 2D in page 10 above), 
wherein bite adjustment structure of the second aligner is arranged to make contact with of the one or more bite adjustment structures of the first aligner (see annotated Fig. 4C, 4D and 6D in pages 11-12 above).  
Regarding claim 27, Gardner discloses that the one or more bite adjustment structures of the first aligner are on one or more cavities of the first aligner that are configured to receive one or more canine teeth of the first jaw (see Fig. 2D and 6C in page 10-12 above).
Regarding claim 28, Gardner discloses the first jaw is a lower jaw, and the second jaw is an upper jaw (see annotated Fig. 2D, 4C, 4D3D, 5D and 6C in page 10-12 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner (WO 2018057547 A1) as applied to claim 1 above, and further in view of Tanugula et al. (US 20150238283 A1).
Regarding claim 29, Gardner discloses the claimed invention substantially as claimed, as set forth above for claim 1. 
However, Gardner does not disclose a first bite surface of the first bite adjustment structure in which is non-parallel to an occlusal plane of a tooth of the upper jaw. 
[AltContent: arrow][AltContent: textbox (First bite surface)][AltContent: textbox (Reference axis parallel to occlusal plane)][AltContent: arrow][AltContent: textbox (Bite adjustment structure)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First aligner)]
    PNG
    media_image9.png
    181
    151
    media_image9.png
    Greyscale

[AltContent: arrow][AltContent: textbox (First bite surface)][AltContent: textbox (Reference axis parallel to occlusal plane)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bite adjustment structure)][AltContent: arrow][AltContent: textbox (First aligner)]
    PNG
    media_image10.png
    166
    146
    media_image10.png
    Greyscale

  Tanugula et al. teaches a first aligner including first bite surface of a bite adjustment structure that is non-parallel to the occlusal plane. The non-parallel surface creates an angle with respect to the occlusal plane that allows for a more accurate control of a direction in which a force is applied to each of the bite adjustment structures from the bite adjustment structure of the teeth from the opposing jaw that helps treat a tooth with improper tipping such as inclination or reclination (see annotated Fig. 7A, 7B above and [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the first bite surface of Gardner, with the non-parallel first bite surface with the occlusal plane of Tanugula, in order to be able to apply the force in a direction to fix an improper tipping such as inclination or reclination.
Response to Arguments
Applicant's arguments filed on 2 May 2022 have been fully considered but they are not persuasive. 
Regarding claims rejected under 35 USC 102, applicant argues that Gardner does not teach each every feature claimed, specifically the bite adjustment structure of the second d aligner been at least partially positioned between a distal surface of a first cavity and a mesial surface of a second cavity and extends to or below tips of the first and second cavities in a gingival-coronal direction. 
The Office disagrees, the prior art of Gardner discloses that the shape, height and width of the bite adjustment structures can be modified according to a patient's needs in the discretion of the dental professional. Therefore, as shown in Fig.  4D and 5C the bite adjustment structures can expand from one distal end of a cavity to one mesial end of a second cavity, where the bite adjustment structures can be the width of the shell, therefore it is understood that the structure extend to the tip of the cavity as claimed.
On the other hand, the Examiner notes that the present application discloses that one of the embodiments shown in Fig. 7   that the bite adjustment structure on the mandible shell project towards the buccal direction and it extends to or below tips of the first and second cavities in a gingival-coronal direction.
Therefore, the limitations as claimed for the claims 1-3, 5, 6, 8, 9, 11, 21 and 22 are found in the prior art of Gardner.
On the other hand, claims 26-28, the Office interpreted the claims as the first aligner is located on the mandible and the second aligner is located on the maxilla. The second aligner located on the maxilla, includes bite adjustment structures on the lingual side and not exceeding the tip of the cavity of the aligner. Therefore, it is understood that the claims as constructed are found in the prior art of Gardner.
Regarding claim rejected under 35 USC 103, applicant argues that the combination of Gardner and Tanugula is improper by both inventions been directed to different treatments.
However, even when the Office understands that both inventions are directed to treat different conditions. The use of one physical structure or characteristic can be used for the same purpose on another invention to improve it. Therefore, the use of the non-parallel bite surface of Tanugula can be applied to the invention of Gardner in order to applied a located force on the opposed surface. The Office understands that the combination of both inventions is proper and will be maintained.
Therefore, for the reasons given above it is understood that the rejections are proper and will be maintained, making the present set of claims not ready for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772